DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,6-7,9,11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrovski et al. (US 2022/0060350 A1), in view of Mirza et al. (US 2020/0328904 A1), further in view of Dao et al. (US 2018/0097657 A1).

Regarding claim 1, Dimitrovski discloses a system, comprising (Dimitrovski, fig. 1, [0052] discloses a system which includes a Session Management Function (SMF) 21 of a 5G mobile communication network 1):
an elastic network interface (AMF – 13 of 5G network 1) that receives all inbound network traffic from an external network destined for a radio-based network (5G network 1), including inbound network traffic directed to a of ranges of network addresses (range of IP addresses in home network 5) (Dimitrovski discloses [0084] step 151, a mobile device 41 sending  a PDU Session Establishment Request to the AMF 13 containing an indication that home area network access is required for this session. This indication can be a new flag or a new information element in the existing PDU Session Establishment Request message specified in 3GPP TS 23.501. The AMF 13 forwards the message to the responsible SMF; [0090] step 174 comprises the SMF 21 transmitting a request for an address (e.g. IP address) and a range of addresses (e.g. IP addresses) in the home area network 5 to the RGw 61 via the AAP 31);
a tunnel host, individual tunnel hosts being configured to consistently route network traffic corresponding to a range of the of range of network addresses to a user plane function (UPF) of a of UPF that process the network traffic before forwarding the network traffic to a plurality of user devices (PC 51 and a printer 53 in the home network) on the radio-based network (network 5) (Dimitrovski discloses [0098] Steps 178 and 201 comprises the SMF 21 establishing a forwarding rule at the UPF 15. The forwarding rule includes the tunnel identifier received in step 177 and the range of addresses received in step 175 and ensures that data received from the mobile device 41 associated with the tunnel identifier and destined for a destination address in the range of addresses is forwarded to the RGw 61 through the tunnel; [0099] Thus, as soon as the RGw-UPF tunnel is established, the SMF 21 inserts a traffic splitting rule in the UPF 15 which consistently forwards the traffic/address range destined to the home area network into the established tunnel while keeping all other traffic forwarded to the Internet; [0054] disclose a residential gateway 61 in the home area network 5 which may further comprise a PC 51 and a printer 53, to which user request may be forwarded); and
Dimitrovski did not explicitly disclose “plurality of tunnel hosts”, “ respective range of the plurality of ranges of network addresses” and “plurality of UPFs”; a plurality of route reflectors, individual route reflectors of the plurality of route reflectors receiving routing information from the plurality of UPFs and forwarding the routing information to the plurality of tunnel hosts.
Mirza discloses a plurality of tunnel hosts, individual tunnel hosts being configured to consistently route network traffic corresponding to a respective range of the plurality of ranges (several internet protocol (IP) address ranges) of network addresses to a respective user plane function (UPF) of a plurality of UPFs (UPF identifiers) that process the network traffic before forwarding the network traffic to a plurality of user devices (Mirza [claim 1] discloses a plurality of Internet Protocol Function (UPF) identifiers, the identifiers corresponding to UPFs (Plurality of UPFs) in a 5G network. Each UPF serve a range of IP addresses and provides a path/tunnel to each of the user equipment (UE) identified in the associated range of IP addresses),
One of ordinary skill would have been motivated to combine the teachings of Dimitrovski and Mirza because both teachings disclose techniques for consistently forwarding traffic from a range of addresses to a particular user plane function (UPF).
Therefore, before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Mirza into the system by Dimitrovski, as doing such would result in a mere modification of Dimitrovski to include a plurality of  UPFs to serve plurality of associated ranges of IP addresses as indicated by a mapping table to ensure the enforcement of a policy and charging rules function, thus, enhancing the user experience, Mirza, [Abstract]. 
Dimitrovski and Mirza did not explicitly disclose plurality of route reflectors, individual route reflectors of the plurality of route reflectors receiving routing information from the plurality of UPFs and forwarding the routing information to the plurality of tunnel hosts.
Dao discloses plurality of route reflectors (routers), individual route reflectors of the plurality of route reflectors receiving routing information from the plurality of UPFs (Mirza [0207] discloses routers within each User Plane (UP) which stores the tunnel type from the received signaling messages. The UP function 1720 and the AN 1710 are configured to handle tunnel packets between the UE 1705 and the data network 1725 based on the indicated tunnel type. When a packet arrives at a router, the router will read other header information depending on the stored tunnel type), and 
forwarding the routing information to the plurality of tunnel hosts (Dao [0071] discloses multiple tunnels connecting to different user plane gateways (GWs). [0073] the one tunnel per destination configuration of FIG. 1 can be replaced with a one tunnel per destination per group of users or one tunnel per destination per group of services configuration. The same general packet structure can be utilized. As such, multiple tunnels can be associated with the same destination node, each tunnel carrying traffic corresponding to a different group of users, service, or group of services. [0028] includes receiving a downlink protocol data unit (PDU) packet at a user plane function (UPF) in the wireless communication network; processing, by the user plane function (UPF), the downlink PDU packet according to a stored user plane user equipment (UE) context; and encapsulating the downlink PDU packet by the user plane function (UPF) and forwarding the encapsulated downlink PDU packet to an access network node via a pre-configured node-level tunnel according to the UE context).
One of ordinary skill would have been motivated to combine the teachings of Dimitrovski, Mirza and Dao because these teachings disclose techniques for the use of user plane function (UPF) in forwarding traffic to a desired destination in a 5G network.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Dao into Dimitrovski and Mirza, as doing such would result in a mere modification of Dimitrovski to include a definition of a plurality of  tunnel types as a means of separating incoming traffic served by respective UPFs to ensure the enforcement of a policy function, thus, enhancing the user experience, Dao, [Abstract].

Regarding claim 6, Dimitrovski, Mirza and Dao disclose the system of claim 1, further comprising a control plane for the radio-based network that is cellularized into a plurality of control plane cells that operate independently (Mirza [0019] fig. 1, discloses an environment where UE 102 can be any device that can wirelessly connect to the telecommunication network 104. A UE 102 can be a smart phone, a cellular phone, a personal digital assistant (PDA), a personal computer (PC), a laptop, a desktop, a workstation, a media player, a tablet, a gaming device, a smart watch, or any other type of computing or communication device. [0018] the environment discloses 5G networks each includes a User Plane Function (UPF) that performs operations similar to a P-GW and a Policy Control Function (PCF).  A UPF can be considered to be a P-GW or other gateway. [0026]  Each gateway 114 operate independently to serve  a different range of IP addresses that can be assigned to UEs 102 that connect to those gateways 114. Accordingly, when a UE 102 connects to a particular gateway 114, the UE 102 can be assigned a particular IP address that is available within that gateway's range of IP addresses).
The motivation to combine is similar to that of claim 1. 

Regarding claim 7, the claim is rejected with rational similar to that of claim 1.

Regarding claim 9, Dimitrovski, Mirza and Dao disclose the system of claim 7, further comprising a tunnel control plane, wherein when executed the tunnel control plane further causes the at least one computing device to at least (Dimitrovski [0013] discloses a system comprising at least one receiver, at least one transmitter, and at least one processor configured to transmitter to transmit a request for an address and a range of addresses in said home area network to said residential gateway or said fixed-line network corresponding to said determined identifier and use said at least one receiver and said at least one transmitter to establish a tunnel with said residential gateway):
launch (establishing a tunnel) the tunnel host and another tunnel host in a cloud computing resource; assign the first range of network addresses to the tunnel host (Dimitrovski [0013] discloses a system comprising at least one receiver, at least one transmitter, and at least one processor configured to transmitter to transmit a request for an address and a range of addresses in said home area network to said residential gateway or said fixed-line network corresponding to said determined identifier and use said at least one receiver and said at least one transmitter to establish a tunnel with said residential gateway, thus assigning a range of addresses to a first defined gateway identifier serving a tunnel); and
 assign the second range of network addresses to the other tunnel host (second gateway) (Dimitrovski [0018] discloses a  processor configured to obtain said identifier of said residential gateway from a database which associates identifiers of client devices with identifiers of residential gateways (first, second, third… gateways/tunnel host). This allows the system to determine which residential gateway is associated with a client device or to verify that a residential gateway identified by a client device is indeed associated with this client device. [0030] discloses residential gateway identifiers used to identify gateways hosting respective tunnel identifiers and respective ranges of IP addresses served within each gateway. The association of a gateway identifier to a tunnel identifier provides a path description for which range of IP addresses are served by a first, second, third… tunnel host).
The motivation to combine is similar to that of claim 1. 

Regarding claim 11, Dimitrovski, Mirza and Dao disclose the system of claim 7, wherein when executed the tunnel host further causes the at least one computing device to at least: receive outbound network traffic (internet) from the first instance; and forward the outbound network traffic to the external network (Dimitrovski [0005] discloses that all home devices are usually connected to the Internet via a device called Residential Gateway (RGw; sometimes referred to as Home Gateway). The RGw is the device that assigns IP addresses to other home devices and routes packets in and out of the home private domain, i.e. the home area network).
The motivation to combine is similar to that of claim 1.

Regarding claim 13, Dimitrovski, Mirza and Dao disclose the system of claim 7, wherein the tunnel host is operated by a cloud service provider, the first instance is on a private network operated by a customer of the cloud service provider, and the customer operates the radio-based network (Dimitrovski [0005] discloses that all home devices are usually connected to the Internet via a device called Residential Gateway (RGw; sometimes referred to as Home Gateway). The RGw is the device that assigns IP addresses to other home devices and routes packets in and out of the home private domain, i.e. the home area network. [0053] discloses a Radio Access Network (RAN) of an LTE network comprises eNodeB's, the RAN of a 5G mobile communication network comprises gNodeB's, i.e. next-generation eNodeB's. In particular, the RAN of a 5G mobile communication network may comprise central units, e.g. gNB-C 12 of FIG. 1, and distributed units, e.g. gNB-D 11, of fig. 1).
The motivation to combine is similar to that of claim 1.

Regarding claim 14, Dimitrovski, Mirza and Dao disclose the system of claim 7, wherein the data-processing network function is a user plane function (UPF) to process the network traffic before sending the network traffic to the plurality of user devices (Dimitrovski [0059] discloses a processor 27 is configured to use the transmitter 25 to transmit the address to the client device 41, use the receiver 23 and the transmitter 25 to establish a tunnel with the residential gateway 61 and receive a tunnel identifier relating to the established tunnel, and use the transmitter 25 to establish a forwarding rule at the UPF 15 of the mobile communication network 1. The forwarding rule includes the tunnel identifier and the range of addresses and ensures that data received from the mobile device 41 associated with the tunnel identifier and destined for a destination address in the range of addresses is forwarded to the residential gateway 61 through the tunnel. [0064] Thus, a tunnel is established between the mobile communication network 1 and the residential gateway 61 and traffic is split into home area destined traffic and Internet destined traffic in the mobile communication network 1. The SMF 21 manages the setup of the connection between the residential gateway 61 and the UPF 15, which serves the mobile device 41 in the mobile communication network 1, and the UPF 15 acts as traffic splitter for home area network traffic from Internet traffic inside the mobile communication network 1).
The motivation to combine is similar to that of claim 1.

Claim(s) 2,8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrovski et al. (US 2022/0060350 A1), in view of Mirza et al. (US 2020/0328904 A1), in view of Dao et al. (US 2018/0097657 A1), further in view of Garvia et al. (US 11,095,559 B1).

Regarding claim 2, Dimitrovski, Mirza and Dao did not explicitly disclose the system of claim 1, wherein the routing information includes a backup route corresponding to a backup UPF of the plurality of UPFs, the backup route corresponding to a particular range of the plurality of ranges of network addresses that is normally routed to another UPF of the plurality of UPFs.
Garvia discloses wherein the routing information includes a backup route corresponding to a backup UPF of the plurality of UPFs (UPFs 322, 324, and 326) (Garvia, Col. 13, lines 5-15, in the event of UPF failure, UP traffic may be dynamically re-routed to another (e.g. backup) UPF without dropping (or minimizing the dropping of) the UP traffic. Such dynamic re-routing may be considered to be a relatively fast re-routing of UP traffic (e.g. under 50 milliseconds). Here, an SRv6 function may easily be identified and executed in a backup UPF, as the SRv6 packet may include the specific function that the UPF has to execute. The backup UPF need not store any PFCP/PDR information locally, as most or all of it may be conveyed in the SRv6 packet. Col. 7, lines 62-65, UP traffic associated with UE 302 may be routed via a set of UPFs 320 in an N9 service chain to a data network 330. Here, the set of UPFs 320 include UPFs 322, 324, and 326), 
the backup route corresponding to a particular range of the plurality of ranges of network addresses that is normally routed to another UPF of the plurality of UPFs (Garvia, Col. 13, lines 5-15, in the event of UPF failure, UP traffic may be dynamically re-routed to another (e.g. backup) UPF without dropping (or minimizing the dropping of) the UP traffic. Such dynamic re-routing may be considered to be a relatively fast re-routing of UP traffic (e.g. under 50 milliseconds). Here, an SRv6 function may easily be identified and executed in a backup UPF, as the SRv6 packet may include the specific function that the UPF has to execute. The backup UPF need not store any PFCP/PDR information locally, as most or all of it may be conveyed in the SRv6 packet. Col. 7, lines 62-65, UP traffic associated with UE 302 may be routed via a set of UPFs 320 in an N9 service chain to a data network 330. Here, the set of UPFs 320 include UPFs 322, 324, and 326. Each UPF serves a segment of the network and each segment consist of user devices identified with a range of IP addresses).
One of ordinary skill would have been motivated to combine the teachings of Dimitrovski, Mirza, Dao and Garvia because these teachings disclose techniques for the use of user plane function (UPF) in forwarding traffic to a desired destination in a 5G network.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Garvia into Dimitrovski, Mirza and Dao, as doing such would result in a mere modification of Dimitrovski to include a backup UPF to handle traffic directed to a failing UPF to avoid or minimize the interruption of traffic flow, thus, ensuring availability of data and enhancing the user experience, Garvia, [Abstract].

Regarding claim 8, the claim is rejected with rational similar to that of claim 2.

Regarding claim 12, Dimitrovski, Mirza and Dao disclose the system of claim 7, wherein when executed the tunnel host further causes the at least one computing device to at least (Dimitrovski, discloses [0098] Steps 178 and 201 comprises the SMF 21 establishing a forwarding rule at the UPF 15. The forwarding rule includes the tunnel identifier received in step 177 and the range of addresses received in step 175 and ensures that data received from the mobile device 41 associated with the tunnel identifier and destined for a destination address in the range of addresses is forwarded to the RGw 61 through the tunnel):
Dimitrovski, Mirza and Dao did not explicitly disclose determine that a second instance of the plurality of instances of the data-processing network function handles at least a portion of the first range of network addresses after a configuration change; forward the network traffic to the second instance instead of the first instance; obtain state information regarding the network traffic from the first instance; and provide the state information to the second instance.
Garvia discloses determine that a second instance of the plurality of instances of the data-processing network function handles at least a portion of the first range of network addresses after a configuration change (Garvia, Col. 13, lines 5-15, in the event of UPF failure, UP traffic may be dynamically re-routed to another (e.g. backup) UPF without dropping (or minimizing the dropping of) the UP traffic. Such dynamic re-routing may be considered to be a relatively fast re-routing of UP traffic (e.g. under 50 milliseconds). Here, an SRv6 function may easily be identified and executed in a backup UPF, as the SRv6 packet may include the specific function that the UPF has to execute. The backup UPF need not store any PFCP/PDR information locally, as most or all of it may be conveyed in the SRv6 packet. Col. 7, lines 62-65, UP traffic associated with UE 302 may be routed via a set of UPFs 320 in an N9 service chain to a data network 330. Here, the set of UPFs 320 include UPFs 322, 324, and 326);
obtain state information regarding the network traffic from the first instance; and provide the state information to the second instance (Garvia, Col. 13, lines 5-15, in the event of UPF failure, UP traffic may be dynamically re-routed to another (e.g. backup) UPF without dropping (or minimizing the dropping of) the UP traffic. Such dynamic re-routing may be considered to be a relatively fast re-routing of UP traffic (e.g. under 50 milliseconds). Here, an SRv6 function may easily be identified and executed in a backup UPF, as the SRv6 packet may include the specific function that the UPF has to execute. The backup UPF need not store any PFCP/PDR information locally, as most or all of it may be conveyed in the SRv6 packet. Col. 7, lines 62-65, UP traffic associated with UE 302 may be routed via a set of UPFs 320 in an N9 service chain to a data network 330. Here, the set of UPFs 320 include UPFs 322, 324, and 326. Each UPF serves a segment of the network and each segment consist of user devices identified with a range of IP addresses).
The motivation to combine is similar to that of claim 2.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrovski et al. (US 2022/0060350 A1), in view of Mirza et al. (US 2020/0328904 A1), in view of Dao et al. (US 2018/0097657 A1), in view of Garvia et al. (US 11,095,559 B1), in further in view Guim Bernat et al. (US 2021/0144517 A1).

Regarding claim 3, Dimitrovski, Mirza, Dao and Garvia did not explicitly disclose the system of claim 2, wherein the backup UPF is at a first edge location, and the other UPF is at a second edge location.
Guim discloses wherein the backup UPF is at a first edge location (first region), and the other UPF is at a second edge location (second region) (Guim [0412] upon determining that a node is not authorized or data attestation for the communication exchange indicated by the edge handle has failed (failure of a primary UPF), a notification/alert can be generated and communicated within the edge computing network. In further examples, features of information centric networking (ICN) may be involved with or adapted for use within edge computing network 2600 or 2700 (backup node with respective UPFs). [0559] fig. 34 illustrates a system 3400 showing edge cloud orchestrators managing a region of edge clouds. The system diagram 3400, in contrast to the system diagram 3300, shows an orchestration scheme where multiple edge locations in a region (e.g., locations 3411, 3412, 3413 in region 1 3410, and locations 3421, 3422, 3423 in region 2 3420) are managed by a remote orchestrator (e.g., in the central office). The two regions 3410, 3420 shown in the system diagram 3400 together may form a cluster, such as to allow for resources to be borrowed across the regions. Each region may have a single orchestrator (e.g., 3411, 3421), rather than each edge location having its own orchestrator. Fig. 68, discloses communication between two AMF/UPFs -6834 situated in different locations).
One of ordinary skill would have been motivated to combine the teachings of Dimitrovski, Mirza, Dao, Garvia and Guim because these teachings disclose techniques for the use of user plane function (UPF) in forwarding traffic to a desired destination in a 5G network.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Guim into Dimitrovski, Mirza, Dao and Garvia, as doing such would result in a mere modification of Dimitrovski to provide load-balancing between UPFs to avoid congestion in a network, Guim, [0503-0504].

Regarding claim 4, Dimitrovski, Mirza, Dao and Garvia did not explicitly the system of claim 2, wherein the backup UPF is at a regional data center location, and the other UPF is at an edge location.
Guim discloses wherein the backup UPF is at a regional data center location, and the other UPF is at an edge location (Guim [0098] discloses a “cloud service provider” (or CSP) which indicates an organization which operates typically large-scale “cloud” resources comprised of centralized, regional, and edge data centers (e.g., as used in the context of the public cloud. [0304] discloses that the RAN use case also includes use of a de-centralized RAN (e.g., at the edge) and UPF. As is well understood, RAN is heavily reliant on storage and compute resources (e.g., CPU or FPGA). Further discussion of RAN configurations is provided below in 5G connectivity examples).
The motivation to combine is similar to that of claim 3. 

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrovski et al. (US 2022/0060350 A1), in view of Mirza et al. (US 2020/0328904 A1), in view of Dao et al. (US 2018/0097657 A1), further in view of Olsson et al. (US 2017/0150420 A1)

Regarding claim 5, Dimitrovski, Mirza and Dao disclose the system of claim 1, but did not explicitly disclose further comprising a route advertiser, wherein when executed the route advertiser further causes at least one computing device to at least: advertise a route to the plurality of ranges of network addresses to the external network (outer network), the route being to the elastic network interface.
Olsson discloses comprising a route advertiser (address advertisement node 310), wherein when executed the route advertiser further causes at least one computing device to at least (Olsson [0115], discloses an address advertisement node 310 which enables an anchorless network; i.e. a network without a mobility anchor point. An address advertisement node 310 advertises a range of addresses/prefixes towards an outer network. The address may be e.g. an IP address. This may be Internet or an operator-internal network),
advertise a route to the plurality of ranges of network addresses to the external network (outer network), the route being to the elastic network interface (GSM EDGE Radio Access Network (GERAN) 118 and Universal Terrestrial Radio Access Network (UTRAN) 120) (Olsson [0115], discloses an address advertisement node 310 which enables an anchorless network; i.e. a network without a mobility anchor point. An address advertisement node 310 advertises a range of addresses/prefixes towards an outer network. The address may be e.g. an IP address. This may be Internet or an operator-internal network. [0009] discloses SGSN's 115 functions to provide signaling for mobility between 2G/3G and E-UTRAN 3GPP access networks. 2G/3G access network are exemplified with GSM EDGE Radio Access Network (GERAN) 118 and Universal Terrestrial Radio Access Network (UTRAN) 120 in FIG. 1)).
One of ordinary skill would have been motivated to combine the teachings of Dimitrovski, Mirza and Dao because these teachings disclose techniques for the use of user plane function (UPF) in forwarding traffic to a desired destination in a 5G network.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Olsson into Dimitrovski, Mirza and Dao as doing such would result in a mere modification of Dimitrovski to use UPF for handling a UE which roams into a visited network, Olsson, [Abstract].

Regarding claim 10, Dimitrovski, Mirza and Dao disclose the system of claim 7, further comprising a route reflector (router) (Dao [0207] routers within the UP will store the tunnel type from the received signaling messages),
 wherein when executed the route reflector further causes the at least one computing device to at least (Dao [0207] routers within the UP will store the tunnel type from the received signaling messages): 
receive routing information (tunnel type) from the first instance (Dao [0207] Routers within the UP will store the tunnel type from the received signaling messages. The UP function 1720 and the AN 1710 are configured to handle tunnel packets between the UE 1705 and the data network 1725 based on the indicated tunnel type).
Dimitrovski, Mirza and Dao did not explicitly disclose advertise a route for the first range of network addresses to the tunnel host: receive other routing information from a second instance of the plurality of instances of the data-processing network function; and advertise a backup route for the first range of network addresses to the tunnel host.
Olsson discloses advertise a route for the first range of network addresses to the tunnel host (Olsson [0115], discloses an address advertisement node 310 which enables an anchorless network; i.e. a network without a mobility anchor point. An address advertisement node 310 advertises a range of addresses/prefixes towards an outer network. The address may be e.g. an IP address. This may be Internet or an operator-internal network),
receive other routing information from a second instance (roaming device) of the plurality of instances of the data-processing network function (Olsson [0278] when  a UE 101, roams into a visited network 100a, the service chain controller 305 is adapted to, e.g. by means of a second receiving module 1901, when the UE 101 roams into the visited network 100a, receive a create chain request message from a control plane node 303); and 
advertise a backup route for the first range of network addresses to the tunnel host (Olsson [0115]  An address advertisement node 310 advertises a range of addresses/prefixes towards an outer network. The address may be e.g. an IP address. [0249 0251] when the control plane node 303 is comprised in the home network 100b which is a MSC network, the control plane node 303 may transmit an update location ID request message to an address advertisement node 310. The update location ID request message comprises information indicating at least one of a user plane edge point of the visited network 100a and a user plane edge point of the home network 100b. [0250] the control plane node 303 may receive an update location ID response message from the address advertisement node 310, thus, the advertisement node receive and advertise updated location addresses to handle handover and failover situation to avoid disruption of traffic).
The motivation to combine is similar to that of claim 5.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrovski et al. (US 2022/0060350 A1), in view of Garvia et al. (US 11,095,559 B1).

Regarding claim 15, Dimitrovski  discloses a method (Dimitrovski [0002] discloses a method of transmitting a request to connect to a home area network and a method of establishing a connection with a home area network) comprising:
consistently routing, by a tunnel host executed in at least one computing device, network traffic associated with a range of network addresses in a radio-based network to a first instance of a data-processing network function instead of a second instance of the data-processing network function (Dimitrovski discloses [0098] steps 178 and 201 comprises the SMF 21 establishing a forwarding rule at the UPF 15. The forwarding rule includes the tunnel identifier received in step 177 and the range of addresses received in step 175 and ensures that data received from the mobile device 41 associated with the tunnel identifier and destined for a destination address in the range of addresses is forwarded to the RGw 61 through the tunnel; [0099] Thus, as soon as the RGw-UPF tunnel is established, the SMF 21 inserts a traffic splitting rule in the UPF 15 which consistently forwards the traffic/address range destined to the home area network into the established tunnel while keeping all other traffic forwarded to the Internet; [0054] disclose a residential gateway 61 in the home area network 5 which may further comprise a PC 51 and a printer 53, to which user request may be forwarded).
Dimitrovski did not explicitly disclose detecting a problem with the first instance of the data-processing network function; and redirecting, by the tunnel host, additional network traffic associated with the range of network addresses from the first instance of the data-processing network function to the second instance of the data-processing network function.
Garvia discloses detecting a problem with the first instance of the data-processing network function (Garvia, Col. 13, lines 5-15, in the event of UPF failure, UP traffic may be dynamically re-routed to another (e.g. backup) UPF without dropping (or minimizing the dropping of) the UP traffic); and 
redirecting, by the tunnel host, additional network traffic associated with the range of network addresses from the first instance of the data-processing network function to the second instance of the data-processing network function (Garvia, Col. 13, lines 5-15, in the event of UPF failure, UP traffic may be dynamically re-routed to another (e.g. backup) UPF without dropping (or minimizing the dropping of) the UP traffic. Such dynamic re-routing may be considered to be a relatively fast re-routing of UP traffic (e.g. under 50 milliseconds). Here, an SRv6 function may easily be identified and executed in a backup UPF, as the SRv6 packet may include the specific function that the UPF has to execute. The backup UPF need not store any PFCP/PDR information locally, as most or all of it may be conveyed in the SRv6 packet. Col. 7, lines 62-65, UP traffic associated with UE 302 may be routed via a set of UPFs 320 in an N9 service chain to a data network 330. Here, the set of UPFs 320 include UPFs 322, 324, and 326).
One of ordinary skill would have been motivated to combine the teachings of Dimitrovski, and Garvia because these teachings disclose techniques for the use of user plane function (UPF) in forwarding traffic to a desired destination in a 5G network.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Garvia into Dimitrovski, as doing such would result in a mere modification of Dimitrovski to include a backup UPF to handle traffic directed to a failing UPF to avoid or minimize the interruption of traffic flow, thus, ensuring availability of data and enhancing the user experience, Garvia, [Abstract].

Regarding claim 16, Dimitrovski and Garvia disclose the method of claim 15, further comprising consistently routing, by another tunnel host executed in the at least one computing device, other network traffic associated with a different range of network addresses in the radio-based network to the second instance (traffic splitting rule in the UPF 15) of the data-processing network function instead of the first instance of the data-processing network function (Dimitrovski discloses [0098] steps 178 and 201 comprises the SMF 21 establishing a forwarding rule at the UPF 15. The forwarding rule includes the tunnel identifier received in step 177 and the range of addresses received in step 175 and ensures that data received from the mobile device 41 associated with the tunnel identifier and destined for a destination address in the range of addresses is forwarded to the RGw 61 through the tunnel; [0099] Thus, as soon as the RGw-UPF tunnel is established, the SMF 21 inserts a traffic splitting rule in the UPF 15 which consistently forwards the traffic/address range destined to the home area network into the established tunnel while keeping all other traffic forwarded to the Internet (second instance); [0054] disclose a residential gateway 61 in the home area network 5 which may further comprise a PC 51 and a printer 53, to which user request may be forwarded).
The motivation to combine is similar to that of claim 15.

Regarding claim 17, Dimitrovski and Garvia disclose the method of claim 15, further comprising: receiving, by at least one route reflector (S/PGw-U) executed in the at least one computing device (Dimitrovski [0066], the Serving/PDN Gateway User Plane (S/PGw-U) will act as a traffic splitter for the home area network traffic from Internet traffic inside the mobile communication network),
routing information indicating that the second instance of the data-processing network function handles the range of network addresses from the second instance of the data-processing network function (Dimitrovski [0066], the Serving/PDN Gateway User Plane (S/PGw-U) will act as a traffic splitter for the home area network traffic from Internet traffic inside the mobile communication network. [0099] Thus, as soon as the RGw-UPF tunnel is established, the SMF 21 inserts a traffic splitting rule in the UPF 15 which consistently forwards the traffic/address range destined to the home area network into the established tunnel while keeping all other traffic forwarded to the Internet (second instance); [0054] disclose a residential gateway 61 in the home area network 5 which may further comprise a PC 51 and a printer 53, to which user request may be forwarded); and
 sending, by the at least one route reflector, the routing information to the tunnel host (Dimitrovski [0099] thus, as soon as the RGw-UPF tunnel is established, the SMF 21 inserts a traffic splitting rule in the UPF 15 which consistently forwards the traffic/address range destined to the home area network into the established tunnel while keeping all other traffic forwarded to the Internet (second instance); [0054] disclose a residential gateway 61 in the home area network 5 which may further comprise a PC 51 and a printer 53, to which user request may be forwarded).
The motivation to combine is similar to that of claim 15.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrovski et al. (US 2022/0060350 A1), in view of Garvia et al. (US 11,095,559 B1), further in view of Parulkar et al. (US 2021/0168052 A1).

Regarding claim 18, Dimitrovski and Garvia disclose the method of claim 17, but did not explicitly disclose wherein the routing information comprises border gateway protocol (BGP) advertisements obtained through a BGP peering session between the at least one route reflector and the second instance of the data-processing network function.
Parulkar discloses wherein the routing information comprises border gateway protocol (BGP) advertisements obtained through a BGP peering session between the at least one route reflector and the second instance of the data-processing network function (Parulkar [0073] discloses a communications service provider (CSP) network address range 10.0.2.0/24 is assigned to the PSE 508 (some larger range may be assigned to all PSEs deployed within the CSP network and distributed out to the various PSEs by the cloud provider network). The PSE 508 can advertise those addresses to the CSP network 501. For example, a local gateway (not shown) can advertise the allocated block of addresses via BGP to the CSP network 501. [0110] At block 1210, the operations 1200 include causing a first route associated with the compute instance to be advertised to the first CSP network, e.g., via a peering session between a gateway/switch of the provider substrate extension and a network entity of the first CSP using an edge routing protocol (e.g., BGP), and at block 1215, causing a second route associated with the compute instance to be advertised to a second CSP network that is peered with at least a portion of the first CSP network, e.g., via a peering session between a gateway/switch of the provider substrate extension (or of the first CSP) and a network entity of the second CSP using an edge routing protocol (e.g., BGP). Blocks 1210, 1215 may be performed by a gateway of the provider substrate extension, e.g., by advertising routes with another network component, or may be performed by a cloud provider network (or another entity) in configuring the gateway to advertise these routes).
One of ordinary skill would have been motivated to combine the teachings of Dimitrovski, Garvia and Parulkar because these teachings disclose techniques for the use of user plane function (UPF) in forwarding traffic to a desired destination in a 5G network.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Parulkar into Dimitrovski and Garvia as doing such would result in the reduction of latency between end-users of application and the application itself during dynamic resource movement in heterogeneous computing environments, thus, ensuring availability of data and enhancing the user experience, Parulkar, [Abstract].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrovski et al. (US 2022/0060350 A1), in view of Garvia et al. (US 11,095,559 B1), further in view of Weinstein et al. (US 2005/0041676 A1)

Regarding claim 19, Dimitrovski and Garvia disclose the method of claim 17, but did not explicitly disclose further comprising advertising, by the at least one route reflector, a default route to reach an external network via the tunnel host.
Weinstein discloses advertising, by the at least one route reflector (router), a default route to reach an external network via the tunnel host (Weinstein [0091] Mobile leaf router 115 may exchange routing advertisements with the standard area router (i.e., the "parent" router) [act 1615]. The routing information exchanged on the adjacency may include: a) a link-state advertisement generated by the parent router announcing its interface onto sub-network 105; b) a summary route advertisement or external route advertisement generated by the parent router advertising a default route to networks external to sub-network 105). 
One of ordinary skill would have been motivated to combine the teachings of Dimitrovski, Garvia and Parulkar because these teachings disclose techniques for the use of user plane function (UPF) in forwarding traffic to a desired destination in a 5G network.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Parulkar into Dimitrovski and Garvia as doing such would result in the reduction of latency between end-users of application and the application itself during dynamic resource movement in heterogeneous computing environments, thus, ensuring availability of data and enhancing the user experience, Parulkar, [Abstract].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrovski et al. (US 2022/0060350 A1), in view of Garvia et al. (US 11,095,559 B1), further in view of Belscher et al. (US 7,151,780 B1).

Regarding claim 20, Dimitrovski and Garvia disclose the method of claim 17, but did not explicitly disclose wherein the routing information is sent by the at least one route reflector to the tunnel host in response to a poll from the tunnel host.
Belscher wherein the routing information is sent by the at least one route reflector to the tunnel host in response to a poll from the tunnel host (Belscher, Col. 2 lines 4-21, discloses a headend router 16b which includes a pollee state machine 24 to simulate a secondary end device (e.g., an ATM) responding to polls from the host server 14. The bisync resource 19a implemented within the tail-end router 16a includes a poller state machine 26 to perform the primary polling operations (e.g., simulating the host server 14) by sending poll requests to the ATM 12. Hence, in the case of BSC local acknowledgment, only the data frames are encapsulated with a BSTUN header and forwarded by the router 16. Management of control unit (CU) states between the poller and pollee are managed by a bisync local acknowledgment application programming interface (BSC LACK API) 28, which adds a BSC LACK header before sending packets to the BSTUN resource 18. An SNMP agent (not shown) is used for tunnel state changes in the IP tunnel between the routers 16). 
One of ordinary skill would have been motivated to combine the teachings of Dimitrovski, Garvia and Belscher because these teachings disclose techniques for routing network traffic from source to destination.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Belscher into Dimitrovski and Garvia as doing such would result in automatically establishing an Internet Protocol connection for receiving transporting a bisync protocol data from an automated banking device via a serial connection, Belscher, [Abstract].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to providing highly available data-processing network functions for radio-based networks.
Jaya et al. (US 10,448,268 B1)
Ha et al. (US 2019/0357294 A1)
Weed et al. (US 10,491,414 B1)
Salkintzis	(US 2020/0236727 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451